Exhibit 99.1 Interim Financial Statements of (Unaudited) ACASTI PHARMA INC. Three-month and six-month periods ended August 31, 2013 and 2012 ACASTI PHARMA INC. Interim Financial Statements (Unaudited) Three-month and six-month periods ended August 31, 2013 and 2012 Financial Statements Interim Statements of Financial Position 1 Interim Statements of Earnings and Comprehensive Loss 2 Interim Statements of Changes in Equity 3 Interim Statements of Cash Flows 4 Notes to Interim Financial Statements 5 ACASTI PHARMA INC. Interim Statements of Financial Position (Unaudited) As at August 31, 2013 and February 28, 2013 August 31, February 28, Assets Current assets: Cash $ $ Short-term investments Trade and other receivables Receivable from corporation under common control Tax credits receivable Inventories Prepaid expenses Equipment Intangible assets (note 5) Total assets $ $ Liabilities and Equity Current liabilities: Trade and other payables $ $ Payable to parent corporation (note 6) Royalties payable to parent corporation (notes 5 and 6) Total liabilities Equity: Share capital (note 3) Warrants and rights (note 3) Contributed surplus Deficit ) ) Total equity Commitments (note 5) Total liabilities and equity $ $ See accompanying notes to unaudited interim financial statements. 1 ACASTI PHARMA INC. Interim Statements of Earnings and Comprehensive Loss (Unaudited) Three-month and six-month periods ended August31, 2013 and 2012 Three-month periods ended Six-month periods ended August 31, August 31, Revenue from sales $ Cost of sales ) Gross profit General and administrative expenses ) Research and development expenses, net of tax credits of $67,306 and $118,507 (2012 - $33,796 and $107,964) Results from operating activities ) Interest income Finance costs ) Foreign exchange gain (loss) ) Net finance income (expense) ) Net loss and total comprehensive loss for the period $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding See accompanying notes to unaudited interim financial statements. 2 ACASTI PHARMA INC. Interim Statements of Changes in Equity (Unaudited) Six-month periods ended August31, 2013 and 2012 Share capital Warrants Contributed Number Dollar and rights surplus Deficit Total Balance, February 28, 2013 $ ) $ Net loss and total comprehensive loss for the period – ) ) ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Issuance of shares (note 5) – – – Share-based payment transactions (notes 3 and 4) – Warrants exercised (note 3) – – – Share options exercised (note 4) – ) – Total contributions by and distribution to owners – – Balance at August 31, 2013 $ ) $ Balance, February 29, 2012 $ $ $ ) $ ) $ Net loss and total comprehensive loss for the period – ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Share-based payment transactions (notes 3 and 4) – – – Warrants exercised (note 3) – ) – Share options exercised (note 4) – ) – Total contributions by and distribution to owners – Balance at August 31, 2012 $ $ $ ) $ ) $ See accompanying notes to unaudited interim financial statements. 3 ACASTI PHARMA INC. Interim Statements of Cash Flows (Unaudited) Three-month and six-month periods ended August31, 2013 and 2012 Three-month periods ended Six-month periods ended August 31, August 31, Cash flows from operating activities: Net loss for the period $ ) $ ) $ ) $ ) Adjustments: Depreciation of equipment Amortization of intangible assets Stock-based compensation Net finance (income) expense ) ) ) Realized foreign exchange gain (loss) Changes in non-cash operating working capital items: Trade and other receivables ) ) Tax credits receivable ) Inventories Prepaid expenses ) ) ) Trade and other payables ) Payable to parent corporation ) Royalties payable to parent corporation ) ) Net cash used in operating activities ) Cash flows from investing activities: Interest received 56 Acquisition of intangible assets ) Acquisition of short-term investments – – ) – Maturity of short-term investments Net cash from investing activities Cash flows from financing activities: Proceeds from exercise of warrants and options Share issue costs ) – ) – Interest paid ) Net cash from financing activities Foreign exchange gain (loss) on cash held in foreign currencies ) Net increase (decrease) in cash ) ) Cash, beginning of period Cash, end of period $ Supplemental cash flow disclosure: Non-cash transaction: Issuance of common shares (note 5) $ $
